NO. 12-20-00163-CV

                               IN THE COURT OF APPEALS

                 TWELFTH COURT OF APPEALS DISTRICT

                                            TYLER, TEXAS

IN THE GUARDIANSHIP OF                                    §   APPEAL FROM THE

JAMES M. CAMMACK,                                         §   COUNTY COURT AT LAW NO. 2

AN INCAPACITATED PERSON                                   §   GREGG COUNTY, TEXAS

                                        MEMORANDUM OPINION
                                            PER CURIAM
         Appellant, Terri Wimberly, filed a motion to dismiss this appeal. The motion states that
the parties resolved and settled all issues the subject of this appeal. No decision has been
delivered in this appeal. Accordingly, Appellant’s motion to dismiss is granted, and the appeal is
dismissed. See TEX. R. APP. P. 42.1(a).
Opinion delivered October 7, 2020.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                          OCTOBER 7, 2020


                                         NO. 12-20-00163-CV


                  IN THE GUARDIANSHIP OF JAMES M. CAMMACK,
                           AN INCAPACITATED PERSON



                            Appeal from the County Court at Law No. 2
                         of Gregg County, Texas (Tr.Ct.No. 2019-0293-E)

                    THIS CAUSE came on to be heard on the motion of the Appellant to dismiss
the appeal herein, and the same being considered, it is hereby ORDERED, ADJUDGED and
DECREED by this Court that the motion to dismiss be granted and the appeal be dismissed, and
that the decision be certified to the court below for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.